DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13959161, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to provide for the scanning of a hexagonal portion, nor the allowing of the hexagonal portion to remain exposed above soft tissue as recited in claim 1. Further the prior filed application fails to provide for an indexed portion comprising at least a flat wall where the indexed portion with the flat wall remains exposed as recited in claim 12. As such Claims 1 and 12 along with their depending claims will receive a priority date of 11/07/2016.


Response to Arguments
Applicant's arguments filed 02/20/2022 have been fully considered but they are not persuasive. Applicant has argued that the previously cited prior art of Hurson fails to provide for the limitation of the adaptor “consisting of” two indexed features with one of those features being either a hexagonal portion or an at least one flat wall, and the other being an “indexed protrusion”, however the term “protrusion” does not in itself require or exclude any particular structure and as such the prior art of Hurson does provide structure that reads on the amended claims and such teachings are laid out in the new citations in the following action. There would need to be additional language recited as to what exactly applicant’s broad term “protrusion” is meant to specifically define. Further the limitation of the third index does not require any particular interrelation to the structure of the indexed protrusion. 
Further the limitation of “spatial orientation” is provided by any prior art with the elements having an orientation in space but does not require a specific rotational orientation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the indexed protrusion connects to the internal hex wall, that the third index recess is a hexagon, that Hurson could not provide for non-parallel implants) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Response to Amendment
The affidavit under 37 CFR 1.132 filed 02/20/2022 is insufficient to overcome the rejection of claims 1-19 based upon Hurson et al (US 2008/0261176 A1) in view of Riley et al. (US 2002/0168614 A1) under 35 U.S.C. 103 as set forth in the last Office action because:  The affidavit does not address the portions of Hurson relied upon in the current office action. The only portion of Hurson directly addressed include Fig. 14c, however Fig. 14c is only directed to the final prosthesis formed and was not cited as to the abutment portion that would be used to determine the orientation of the  implant fixtures. There is no claim limitation that requires the implant interface of the final prosthesis to have a particular shape, only that one dependent claim would require the protrusions to have different shapes than each other, but again not requiring a particular shape. Further the affidavit does not address the other cited embodiments cited in the current office action. While the affidavit does provide background information regarding the instant invention and other methods it does not clearly address the actual claim limitations in relation to the cited embodiments of Hurson. The affidavit provides experiments to the cycles till failure of different final prosthesis, however these results are not tied to the actual method steps which are directed mainly to steps for making prosthesis. There is no nexus between the results of the provided experiment and the method steps of installing and scanning implants along with using those to form a monolithic connector which has unspecified protrusions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13,15-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “ the abutment adaptor comprising a hexagonal portion” in lines 10-11, however the claim previously established “the abutment adaptor consists of two indexed features with a predetermined spatial orientation relative to one another and a stepped bore, the two indexed features consisting of (1) a hexagonal portion and (2) an indexed protrusion” in lines 7-10. As such it is unclear if the “a hexagonal portion” in line 10 is meant to be an additional element to the adaptor which would be unclear as the adaptor has been closed to additional structure by the term “consisting” or if the “a hexagonal portion” should have been a reference to the hexagonal portion in lines 7-10 and should have been written as “the adaptor abutment comprising the hexagonal portion exposed” and for purposes of examination the limitation will be read as such. Further it is noted that the closed limitation of “consisting of” is only applied to the adaptor having two parts but does not limit what shapes the protrusion part can include as the term “protrusion” is broad.
Claim 8 recites the limitation of “wherein the determining relative spatial orientations” comprises securing healing balls and luting the balls together, however the amended claim 1 requires the determinization to be performed by intra-oral scanning. It is thus unclear if the limitation of the healing balls are part of the intra-oral scanning and if so how the scan of hexagonal portion could occur if a healing ball was covering the hexagonal portion, or is actually an inadvertent combining of two separate species of methods. For purposes of examination any prior art providing for scanning and use of healing ball will be deemed to provide for the claim limitation. 
Claim 12 recites the limitation of “the abutment adaptor comprising a indexed portion comprising at least flat wall” in lines 10-12, however this renders the claim unclear as in lines 7-10 established the closed limitation of “ the abutment adaptor consisting of two indexed features with a predetermined spatial orientation relative to one another and a stepped bore, the two indexed features consisting of (1) an indexed portion and (2) and indexed protrusion” which would appear to limit the abutment adaptor to only an indexed portion and protrusion, whereas lines 10-12 leave open the indexed portion as having additional elements. The claim will be deemed met by any prior art which has an adaptor that has structure that includes only two parts, however  the specific shapes of those two parts, the portion and the protrusion, are reasonably not limited by the “consisting of” and thus any portion with at least one flat wall or protrusion which has any shape will be deemed to provide for the claimed limitations.
Claims 17 and 18 recite additional limitations to the abutment adaptor including “ the abutment adaptor further comprises a rounded extension” in claim, 17, “the rounded extension is conical” in claim 18, however “A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.” See MPEP 2111.03 (II). As such the claims are rendered indefinite as reciting additional elements to the previously closed element of the adaptor. 
Any claim depending upon an indefinite claim is also indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hurson (US 2008/0261176 A1) in view of Riley et al. (US 2002/0168614 A1). 
Regarding claims 1 and 12, Hurson discloses a method for simultaneously installing multiple dental implants with the steps of forming a plurality of holes in a patient's jawbone and attaching multiple dental assemblies to the jawbone (Fig. 14a elements 20 installed in jawbone element 614, paragraph [0063] lines 25-26), where the dental assemblies include an abutment adaptor (Fig. 4a element 100”, Fig. 9 element 450, Fig. 16c element 809) that is removably connected to an implant fixture by an abutment screw (Fig. 6 element 200, Fig. 16b element 816), the abutment adaptor consisting of(1) a portion having at least one flat wall exposed above the implant fixture (Fig. 4a element 102”, Fig. 9 element 452, Fig. 16c/d element 809,), and an indexing protrusion (Fig. 4a everything below element 102 is part of the protrusion, Fig. 9 everything below element 452 is part of the protrusion, Fig. 16c/d  everything below element 809 is part of the protrusion, it should be noted that the claimed limitation of “a protrusion” does not limit in anyway what exact structure the protrusion could have) the indexed features being features being in a predetermined spatial arrangement to each other (the cited elements are formed physically together and thus are spatially arranged together a determined by their formed shapes), and a stepped bore (Fig. 6 the inside of the adaptor having the step contacted by element 210, Fig. 9 there being a step inside near element 460, Fig. 16b showing an internal stepped bore  holding screw element 816) and the implant fixtures being inserted in the plurality of holes (Fig. 14a elements 20 installed in jawbone 614), the implant fixtures providing an third indexed recessed that receives the indexed protrusion  (Fig. 1c element 66 receive the protrusion from each embodiment cited above, further there is no requirement that the index protrusion matches the recessed indexed recess wall) that engages the abutment adaptor such that the spatial orientation of the implant fixture is translated to the hexagonal portion of the abutment adaptor (Fig. 6 element 106 received in element 74, Fig. 16b element 810 received in index socket of element 68), allowing the soft tissue to heal around the plurality of holes with the implants in the holes (paragraph [0064] lines 1-4) with the hexagonal portion remaining above the soft tissue level (Fig. 16b element 809 is above the implant top surface and thus the soft tissue), determining the relative spatial orientations of each of the implant fixtures by intra oral scanning (paragraph [0119] lines 3-7, scanning of copings gives the spatial orientation of the implants, Fig. 16b showing the scanned elements are inside the mouth), fabricating a monolithic (paragraph [0112] lines 14-15) connector with one protrusion for each implant fixture (paragraph [0113] lines 1-3), each protrusion fabricated to provide a common path of insertion into all the indexed recessed walls of the implant fixtures (paragraph [0112] lines 9-12, paragraph [0113] lines 5-11, and paragraph [0119] lines 7-8, parallel implants provide a parallel path of insertion), removing the abutment adaptor from each of the implant fixtures to expose the implant indexing recess and attaching the monolithic connector to the implant fixtures (Fig. 16a, element 809 is in the implant, Fig. 14a and 14c element 809 has been removed and element 600 has been attached to the implant fixtures 20, Fig. 16a element 800), selecting and preforming crowns from an inventory (paragraph [0113] lines 9-12, paragraph [0019] lines 7-13) and attaching crowns to a corresponding plurality of posts on the monolithic connector (Fig. 14a elements 601 and 602).
Further regarding claim 1, Hurson discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the portion of the indexed feature is hexagonal, however Hurson discloses the different embodiments as being interchangeable (paragraph [0122] all) and thus it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hexagonal shape of the embodiment of the index portion from Fig. 13a element 511 as taught by  Hurson into the index portion element 102’’ of Fig. 4a or element 450 of Fig. 9, or element 809 of Fig. 16c  for the purpose of  providing interlocking or controlled rotation of the abutment as taught by Hurson (paragraph [0008] and [0111]). 
Further regarding claims 1 and 12, Hurson discloses the claimed invention except for clearly disclosing the selection of crowns are from a predetermined inventory of available crowns.
However, Riley discloses an implant system and method (title and abstract, Figs. 13 and 14) where implants are with place within a jawbone (Fig. 14 element 76) the fabrication of a monolithic connector with one protrusion for each implant that is attached to the implants (Fig. 13 element 40) where the monolithic connector has a plurality of posts to which at attached a number of preformed crowns (Fig. 13 elements 12 and 16, Fig. 14 element 92, paragraph [0001] prefabricated crowns) where the preformed crowns where selected from a predetermined inventory of available crowns (Fig. 14 element 72). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection and affixing on posts of preformed crowns from a predetermined inventory as taught by Riley into the method as taught by Hurson for the purpose reducing the amount of work, time, and expense required to finish a dental prosthesis as taught by Riley (paragraph [0010 lines 1-5).
Regarding claims 17 and 18, Hurson further discloses where the abutment adaptor has a rounded conical extension that is contiguous with the indexed portion (Fig. 2C element 103).
Regarding claim 19, Hurson further discloses where each of the plurality of posts has an index (Fig. 16a element 814 is indexed) and each crown having an index recess that mates to a corresponding index (paragraph [0119] lines 11-13 and paragraph [0112] disclosing crowns placed on the bridge structure, thus placed on the indexing element and having receiving recesses).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hurson et al. (US 2008/0261176 A1) in view of Riley et al. (US 2002/0168614 A1) and further in view of Kwan et al. (US 2006/0078847 A1).
Regarding claim 2, Hurson further discloses where the step of determining relative spatial orientations of the implant fixtures includes installing an abutment screw in each of the implant fixtures (Fig. 16B element 816) and intra-orally scanning an extension having a parallel longitudinal axis to that of the implant fixture (Fig. 16a element 809 is parallel to the fixtures element 20, paragraph [0118] lines 7- 18, paragraph [0119] lines 1-5, disclosing the superstructure is attached to the implants in the jawbone and also the super structure is then scanned), and digitally producing a three-dimensional map of the fixtures base on the step of intra oral scanning (paragraph [0119] lines 3-7).
Hurson/Riley discloses the claimed invention except for securing an extension into a bore of the abutment screw of each implant where the extensions provide an elongate guide pine with a length of 5mm.
However, Kwan’847 discloses an implant system and method (title and abstract) with healing balls having elongate pins with are received in a threaded recess of the bore of an abutment where each of the pins has a length of at least 5mm (Fig. 15 element 70 are received in the bore of element 34 from figure 8, paragraph [0131] lines 4-6, disclosing pins with lengths of 20mm). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guide pin and length as taught by Kwan into the method and abutment screw as taught by Hurson/Riley for the purpose of providing a pin length that is sufficient to extend out of the healing cap for the user to firmly grip and screw received within the abutment as taught by Kwan’847 (paragraph [0131 lines 6- 9).
Regarding claim 3, Hurson further discloses where the step of fabricating the monolithic bridge includes fabricating the bridge based off of using computer aided design/creation software (paragraph [0117] lines 1-13, paragraph [0118] lines 17-19, paragraph [0119] lines 1-13, disclosing the stone model being used to form element 800 which is scanned by the computer to aid the creation/design of the monolithic connector).
Regarding claims 4-6, Hurson/Riley/ Kwan’847as combined above discloses the claimed invention except for where at least two protrusions that are fabricated with the common path of insertion by having different external surface shapes where the different shapes are formed by removing sections of each protrusion during the design with the CAD designing step.
However, Kwan’847 further discloses where the scanning step includes the forming a common path of insertion by protrusions of a portion of an implant and bridge interface which have different shapes that where formed by removing sections of the protrusions during a CAD designing step (Fig. Fig. 23 elements 58, Fig. 24 elements 10 and 99, paragraph [0150] lines 7-11, paragraph [0158] lines 11-16, paragraph [0159] lines 3-8).
 Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protrusions of a portion of an implant and bridge interface having different shapes that where formed by removing sections of the protrusions during a CAD designing step as taught by Kwan into the method and protrusions of the bridge structure as taught by Hurson/Riley/Kwan’847 for the purpose of providing sufficient friction through the common path of insertion with no undue soft tissue tension as taught by Kwan’847 (paragraph [0152] lines 1-7).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hurson et al. (US 2008/0261176 A1) Hurson (US 2008/0261176 A1) in view of Riley et al. (US 2002/0168614 A1) in view of Kwan et al. (US 2006/0078847 A1) and further in view of Kwan et al. (5,564,924).
Regarding claim 7, Hurson/Riley/Kwan’847 discloses the claimed invention except for where the internal bore of the abutment screw is a threaded internal bore.
 However, Kwan ‘924 discloses an implant system and method (title and abstract) with healing balls having elongate pins with are received in a threaded recess of the bore of an abutment screw (Fig. 6e element 130 shows a threaded recess bore surface, Fig. 9a shows a screw received in the threaded bore element 170 in element 130).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the abutment screw having a threaded bore as taught by Kwan ‘924 into the abutment screw as taught by Hurson/Riley/Kwan’847 for the purpose of providing more secure connection of the extension with the abutment screw as taught by Kwan ‘924 (column 8 lines 19- 22).
 Claims 8-10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hurson (US 2008/0261176 A1) in view of Riley et al. (US 2002/0168614 A1)  in view of Kwan et al. (US 2006/0078847 A1) and further in view of Letcher et al. (US 2009/0075235 A1).
Regarding claim 8, Hurson, as combined with Riley, further discloses where the step of determining relative spatial orientations of the implant fixtures includes securing a healing element (Fig. 16c element 809, Fig. 17) to each of the hexagonal portions with a corresponding pin (Fig. 166 elements 809/810 secured by element 816), luting/connecting the healing elements together (Fig. 16a element 802/806 connects elements 809, paragraph [0119] lines 9-10), forming a final impression after the healing elements have been connected (paragraph [0119] line 10), forming a model using the final impression (paragraph [0117] lines 1-13, paragraph [0104] lines 4-8 incorporating the manner of forming the impression and use of impression/heal caps with self-curing impression materials).
Hurson/Riley discloses the claimed invention except for the healing elements being balls and the model being a stone model from the impression and the buildup material being an auto-polymerizing resin.
However, Kwan’847 discloses a dental system and methods for installing multiple dental implants (Fig. 6a elements 10), securing healing balls be each of a pin of an implant (Fig. 4 element 12 being a pin, Fig. 4/5 being balls to attach, Fig. 6 balls attached to pin), the healing balls being luted together with a resin (paragraph [0155] lines 1-5), an impression being taken from the luted healing balls and forming a stone model from the impression (paragraph [0131] lines 1-4, paragraph [0149] lines 1-8).

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the healing elements being healing balls, luting them together will a resin, and forming the model using a final impression from the luted balls as taught by Kwan’847 into the method of forming the bridge structure as taught by Hurson/Riley  for the purpose of providing for an accurate and visible replica of a possible edentulous space in a patient’s jaw prior to finishing the restoration taught by Kwan’847 (paragraph [0149] lines 11-15) which would benefit the planning of the final restoration in a manner that would be simple, predictable and effective (paragraph [0073] all).

Hurson/Riley/Kwan’847 discloses the claimed invention except for the resin being an auto-polymerizing resin.
However, Letcher discloses that it was known in the art to use resins for forming dental prosthesis (abstract) and that resins where well known in the art to include auto-polymerizing resins (paragraph [0052] all). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a self-curing, which is another way of saying auto-polymerizing, resin as taught by Letcher into the resin as taught by Hurson/Riley/Kwan’847 for the purpose of providing of using a suitable dental built up material as taught by Letcher (paragraph [0052] lines 1-3). 
Regarding claims 9 and 10, Hurson further discloses where the step of fabricating the monolithic bridge includes fabricating the bridge based off of the stone model using computer aided design/creation software (paragraph [0117] lines 1-13, paragraph [0118] lines 17-19, paragraph [0119] lines 1-13, disclosing the stone model being used to form element 800 which is scanned by the computer to aid the creation/design of the monolithic connector).
Regarding claim 11, Hurson/Riley/Kwan’847 as combined above discloses the claimed invention except for where the protrusions that are fabricated with the common path of insertion are done so by having different external surface shapes.
However, Kwan’847 further discloses where the scanning step includes the forming a common path of insertion by protrusions of a portion of an implant and bridge interface which have different external shapes that where formed by removing sections of the protrusions during a CAD designing step (Fig. Fig. 23 elements 58, Fig. 24 elements 10 and 99, paragraph [0150] lines 7-11, paragraph [0158] lines 11-16, paragraph [0159] lines 3-8). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the protrusions of a portion of an implant and bridge interface having different shapes as taught by Kwan’847 into the method and protrusions of the bridge structure as taught by Hurson/Riley/Kwan’847  for the purpose of providing sufficient friction through the common path of insertion with no undue soft tissue tension as taught by Kwan (paragraph [0152] lines 1- 7).
Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hurson et al. (US 2008/0261176 A1) in view of Riley et al. (US 2002/0168614 A1) and further in view of Hurson et al. (6,527,554 B2).
Regarding claim 13, Hurson ‘176/Riley discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the hexagonal portion of the abutment adaptor has a height between 2-10 mm.
However, Hurson '554 discloses an implant system and method (title and abstract) with an abutment having a hexagonal portion (Fig. 5a element 134) which has a height of between 2-10 mm (column 6 lines 51-54 disclo9sing element 130/134 has a height of 2-4 millimeters). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the height of the hexagonal portion as taught by Hurson ‘554 into the hexagonal portion as taught by Hurson '176/Riley for the purpose of providing an inhibition to the attachment of connective soft tissue which would promote bone resorption as taught by Hurson '554 (column 2 lines 20-37).
Regarding claim 15-16, Hurson further discloses where the abutment adaptor has a symmetrical cross-sectional hexagonal index protrusion that engages the indexed recess wall such that the spatial orientation of the implant fixture is translated to the hexagonal portion of the abutment adaptor through the indexed portion (paragraph [0006] lines 3-8, Fig. 2a element 106 protrudes below the abutment element 100, Fig. 9 element 454 protrudes below element 452, see above for teachings of the hexagonal portion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        05/18/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772